Citation Nr: 1642763	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  04-16 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for malaria.

2.  Entitlement to a rating in excess of 50 percent prior to March 19, 2004, for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 70 percent from March 19, 2004, to November 14, 2013, for service-connected PTSD.

4.  Entitlement to a rating in excess of 70 percent from November 15, 2013, for service-connected PTSD.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.

(The issues of entitlement to an initial compensable rating prior to June 28, 2008, and in excess of 10 percent thereafter, for service-connected left shoulder scar; entitlement to an initial compensable for service-connected left lateral trunk scar; entitlement to service connection for residuals of a left scalp disorder, to include scars, due to a shell fragment wound; entitlement to service connection for residuals of a left tympanic perforation due to a shell fragment wound; entitlement to service connection for residuals of a stomach disorder, to include scars, due to a shell fragment wound; and entitlement to service connection for a dental disorder, claimed as mouth and gum disabilities, due to a shell fragment wound, are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Donald A. Anderson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.  He served in the Republic of Vietnam, and his awards include the Combat Infantryman Badge and the Purple Heart.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2006, the Veteran testified before a Veterans Law Judge (VLJ); however, none of the issues listed on the title page were addressed during that hearing.  In November 2011, he testified at a Travel Board hearing at the RO before another VLJ, and the issue of entitlement to increased rating for service-connected PTSD was addressed.  The VLJ who conducted the November 2011 hearing is no longer employed by the Board, and in January 2015, the Veteran testified before the undersigned VLJ concerning each of the issues listed on the title page.  Transcripts of both the November 2011 and January 2015 hearings are of record.

The Board notes that, in the December 2002 rating decision on appeal, the Veteran was assigned an initial 30 percent rating, effective June 18, 2002, for his service-connected PTSD.  Thereafter, in a February 2003 rating decision, the agency of original jurisdiction (AOJ) increased his disability rating for his service-connected PTSD to 50 percent, effective June 18, 2002.  In an October 2004 rating decision, the AOJ increased his disability rating for his service-connected PTSD to 70 percent, effective March 19, 2004.  However, the issue is still before the Board because he has not expressed satisfaction with the assigned rating, and he is presumed to seek the maximum available benefit for a disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board had recharacterized the issues on appeal to reflect the February 2003 and October 2004 rating decisions.

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of an initial rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  During the January 2015 Board hearing, the Board determined that entitlement to a TDIU had been raised in connection with the Veteran's claim for a higher rating for PTSD.  Therefore, the Board has jurisdiction over the issue as part and parcel of his claim for a higher rating, and it is listed on the title page.

Finally, the Board notes that, following the November 2013 supplemental statement of the case, additional evidence was added to the record, including a July 2016 VA PTSD examination, without a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2015).  Insofar as the July 2016 VA examination is pertinent to his claim for a rating in excess of 70 percent from November 15, 2013, since that claim is being remanded for further development, the AOJ will have an opportunity to review the newly submitted evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 70 percent from November 15, 2013, for service-connected PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During his January 2015 hearing before the Board, prior to the promulgation of a decision on the appeal, the Veteran indicated that he wished to withdrawal his claim for a compensable rating for his service-connected malaria.

2.  From June 18, 2002, to November 14, 2013, the Veteran's PTSD was manifested, at its worst, by occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, or mood, due to such symptoms as the following: compulsive behavior; chronic sleep disturbances, including nightmares and night sweats, that affected his ability to work; depressed mood and anxiety; intrusive thoughts and recollections concerning his in-service experiences; an exaggerated startle response and hypervigilance; angry outbursts and irritability, including periods of unprovoked violence and destruction of property; avoidance behaviors, including social withdrawal and a lack of trust in others; and difficulty in adapting to stressful circumstances (including work or a work-like setting).  The Veteran's PTSD has never been manifested by total occupational and social impairment.






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for a compensable rating for his service-connected malaria have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating, but no higher, for his service-connected PTSD are met from June 18, 2002, to November 14, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(3).

Here, during the January 2015 Board hearing, the Veteran indicated that he no longer wished to pursue his claim for a compensable rating for service-connected malaria.  See January 2015 Hearing Transcript, pg. 5.  The Board finds that the statement was clear and unambiguous.  As such, he has withdrawn his appeal of that issue, and there remain no allegations of error of fact or law for appellate consideration as to that issue.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

VA's duty to notify was satisfied by letters of August 2009 and October 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the claims decided herein, he has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

III.  Higher Ratings for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Historically, service connection for PTSD was established in the December 2002 rating decision on appeal.  At that time, the AOJ assigned an initial 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective June 18, 2002, the day the Veteran's informal claim was received.  Thereafter, in a February 2003 rating decision, the AOJ increased his disability rating to 50 percent, effective June 18, 2002.  In an October 2004 rating decision, the AOJ increased his disability rating to 70 percent, effective March 19, 2004.

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118.  

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

Pertinent evidence includes VA examination reports from November 2002, March 2005, and July 2010; a November 2002 examination report from the Veteran's psychologist; an March 2004 letter from his psychologist; a January 2005 statement from his employer; VA treatment records; and his lay statements, including his June 2002 informal claim and his November 2011 and January 2015 testimony.

In his June 2002 informal claim, the Veteran reported symptoms such as problems with sleeping, nightmares, flashbacks, anxiety, depression, and intrusive thoughts and memories.

In November 2002, the Veteran underwent a VA examination to address the nature and etiology of any acquired psychiatric disorder.  During the examination, he reported recurrent recollections of his experiences in Vietnam, as well as sleep disturbances, including nightmares.  The examiner noted that he suffered from night sweats, and that particular seasons, especially the rainy season, tended to worsen his nightmares.  He stated that due to his lack of sleep, his job performance was limited.  The Veteran reported problems remembering his in-service shrapnel injury, including the faces and names of his fellow service members.  He stated that his PTSD did not affect his relationships, but that there were times when he experienced situational psychomotor agitation and outbursts.

Upon examination, the Veteran's concentration was good.  The examiner noted an exaggerated startle response, especially with gunshots and helicopters.  He denied hypervigilance, prior psychiatric hospitalizations, and prior suicide attempts.  He was alert and oriented; his mood was euthymic; and he displayed bright full-ranged affect.  His speech was normal, there was no suicidal or homicidal ideation, and auditory and visual hallucinations were absent.  His concentration and memory were intact, and his insight and judgment were good.  Overall, the Veteran was diagnosed with PTSD and was assigned a GAF score of 60 to 65.

In support of his claim, the Veteran submitted a November 2002 private examination completed by a psychologist.  The psychologist noted his history with controlling his anger; sleep disturbances, including nightmares related to his military service; screaming and yelling out; fighting in his sleep, such that he and his wife could not sleep in the same bed; and major flashbacks related to his shrapnel injury that were especially violent when triggered by helicopters or pineapple.  The psychologist noted that he did not trust others, and that he feared closeness and crowds.  He reported having to sit at the back of his church with his back to the wall to be comfortable, and that there were times when he had to pull the car to the side of the road if another car got too close.  The Veteran expressed concern over his temper, stating that there were episodes when he would throw things, hit walls, and was generally destructive to anything around him.  He also stated that his interpersonal problems, including the fact that he had been married three times, were related to his anger, arguing, fighting, and having to have things "his way."  The psychologist also noted a history of alcohol abuse as a form of self-medication.

Overall, the psychologist noted that the Veteran reexperienced his traumatic events through sleep disruption, nightmares, flashbacks, and intense psychological distress to external cues.  The psychologist noted social avoidance, and avoidance of anything related to his in-service experience, as well as problems with anger, irritability, and hypervigilance.  The psychologist concluded that these symptoms were consistent with PTSD, and he was assigned a GAF score of 50.

A July 2003 VA treatment record noted that the Veteran was dressed appropriately; that he was oriented to time, place, and person; that he was attentive; that his speech was normal; and that his behavior was appropriate.

A January 2004 VA treatment record noted that the Veteran's PTSD was currently stable without medication.

In April 2004, the Veteran submitted a March 2004 statement from the psychologist who conducted the November 2002 private examination.  The psychologist noted that he suffered a serious, chronic case of PTSD, and that his GAF score at the time of the November 2002 private examination was 50, indicating serious impairment in social, occupational, and interpersonal relationship functioning.  The psychologist noted that the Veteran suffered from occupational and social impairment with deficiencies in most areas, including problems with work, family relations, judgment; compulsive behavior; episodes of panic and rage reactions; destruction of property due to loss of control; serious problems handling stress; unprovoked violence; and behavior that presented a danger to others.  Finally, the psychologist noted that he suffered from flashbacks, nightmares, and hypervigilance, which could produce episodic paranoid states.

In January 2005, the Veteran submitted a statement from his employer.  With regard to his observable symptoms, the employer noted problems with rage, episodes of panis, and serious problems handling stress.  Additionally, the employer noted his reports of flashbacks during work, as well as problems driving.

In March 2005, the Veteran underwent another VA examination.  He reported significant symptoms, including episodes when he felt stressed due to his in-service experiences.  He reported reexperiencing his in-service events, as well as intrusive thoughts, nightmares, and flashbacks of his in-service experienced.  The examiner noted that he displayed significant avoidance behavior, including sitting at the back of church, as well as times when he veered off the road get out of the way of cars behind him.  The examiner noted a sense of detachment, a restricted range of affect, and a foreshortened future.  He experienced hyperarousal with difficulty sleeping and dramatic nightmares, and he reiterated that his wife had to sleep in separate bed because he had hurt her accidentally during a nightmare.  Irritability and angry outbursts were also noted to affect his employment and previous marriages.  He once again reported problems with hypervigilance and an exaggerated startle response associated with helicopters and pineapples.  He described his mood as alright, and he denied any psychotic symptoms.  He reported decreased cognition, but it had not affected his ability to remember where he had been.  He was independent in all activities of daily living.  The examiner noted that the Veteran was previously married twice, and that his marriages ended due to his irritability and anger outbursts.  He reported good relationships with his children.  With regard to his work history, the examiner noted that he was working part-time in auto sales.

Upon examination, he was dressed appropriately, he maintained good eye contact, and he was not distractible.  His speech was normal, his mood was euthymic, and he had a decreased range and intensity of affect.  He thought content was appropriate, he was alert and oriented, and his displayed average intellect.  His thought process was coherent, logical, and goal directed, and he displayed no flight of ideas or looseness of associations.  He denied any hallucinations or delusions, as well as any homicidal or suicidal ideation or plan.  His insight was good, and his judgment was fair.  Overall, the examiner noted that the Veteran still suffered from PTSD due to his in-service experiences, but concluded that his PTSD resulted in only moderate social and occupational dysfunction, and that his PTSD did not impair his ability to work.  He was assigned a GAF score of 57.

In an August 2006 VA treatment record, the Veteran was reportedly oriented and attentive, and his speech was normal.

In a March 2007 VA PTSD screening note, the Veteran's complained of nightmares and intrusive thoughts; avoidance of situations or memories associated with his in-service experiences; and being constantly on-guard watchful, or easily startled.

A July 2008 private treatment record noted that the Veteran was oriented, and that his mood and affect were normal.

In a February 2010 statement, the Veteran's treatment provider noted that his PTSD had "insidiously progressed over the years," and that they caused a significant impact on his psycho-social relationships and employment.

In July 2010, the Veteran underwent another VA examination.  He reported that his marriage was "going good," and that he had great relationships with his children.  With regard to other social relationships, he reported that he had a "bunch" of friends.  He also reported enjoying golf, bowling, softball, attending sporting events, and weekend trips.  He was neatly groomed; his psychomotor activity was unremarkable; his speech was clear, spontaneous, and coherent.  He was cooperative and attentive, his affect was normal, and his mood was good.  He reported a depressed mood every day that was mild in severity, and was usually financially related.  He was able to spell a word forward and backward; he was oriented to person, time, and place.  His thought process and content was unremarkable, and he denied delusions and hallucinations.  He understood the outcome of his behavior, and he displayed average intelligence.  He also denied homicidal and suicidal thoughts.  He maintained his personal hygiene, and there were no problems related to activities of daily living.  His memory was normal.

With regard to the PTSD symptomatology, the examiner noted recurrent distressing dreams and memories, as well as intense psychological distress at exposure to internal or external cues related to his in-service experiences.  He avoided thoughts, feelings, or conversations associated with his in-service experiences.  He experienced irritability or outbursts of anger and hypervigilance.  The examiner determined that the Veteran's PTSD was in partial remission.  Overall, the examiner assigned a GAF score of 65.  The examiner also opined that his symptoms were not severe enough to cause interference with his occupational and social functioning.

In November 2011, the Veteran testified before a VLJ.  With regard to his PTSD symptomatology, he reported flashbacks triggered by helicopters flying overhead or by particular foods.  He also reported a lot of anxiety while driving or while conversing with customers at his job.  He stated that his symptoms had worsened as he got older.  He also reported problems with anger management, isolation, crying spells, and feeling overwhelmed.  He stated that he socialized with friends, and that he had a good relationship with his wife and children.

In a December 2012 VA treatment record, the Veteran was reportedly dressed appropriately; he was oriented to time, place, and person; he was attentive; and his speech was normal.

During the January 2015 hearing before the undersigned, the Veteran conceded that the impairment caused by his PTSD was not total occupational impairment, and that he not experience the symptoms described in the rating criteria.  See January 2015 Hearing Transcript, pg. 12-13.

After a careful review of all the medical evidence of record pertinent to the applicable time period at issue in this case, as well as the lay statements of record, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the most persuasive evidence regarding the overall severity of his social and occupational impairment due to his service-connected PTSD supports the award of a 70 percent rating from June 18, 2002, the date the Veteran's claim for service connection was received, to November 14, 2013.

Although not dispositive, the Board notes that the GAF score of 50 assigned in the November 2002 private examination, and reiterated in the March 2004 letter, supports a 70 percent rating.  As noted above, a GAF score of 50 indicates serious impairment in social and occupational functioning.  Moreover, the psychologist who authored the November 2002 private examination noted in March 2004 that, at the time of the November 2002 examination, the Veteran was suffering from a serious impairment in social and occupation functioning due to his PTSD, showing deficiencies in most areas including work and family relations.  Significantly, the Board notes that the AOJ based its decision to award a 70 percent disability rating on the March 2004 letter from the psychologist.

Overall, the Board finds that, from June 18, 2002, to November 14, 2013, the Veteran's PTSD was manifested by symptoms such as the following: compulsive behavior; chronic sleep disturbances, including nightmares and night sweats, that affected his ability to work; depressed mood and anxiety; intrusive thoughts and recollections concerning his in-service experiences; an exaggerated startle response and hypervigilance; angry outbursts and irritability, including periods of unprovoked violence; avoidance behaviors, including social withdrawal and a lack of trust in others; and difficulty in adapting to stressful circumstances (including work or a work-like setting).  Collectively, these symptoms are of the type, extent, severity, and/or frequency that more nearly approximate occupational and social impairment in most areas of the Veteran's life, including work, family relations, judgment, thinking, or mood.

However, the Board finds that the preponderance of the evidence is against a finding that his PTSD resulted in total occupational and social impairment to warrant a 100 percent disability rating.  For example, there is no evidence showing that his PTSD was manifested by such symptoms like spatial disorientation; gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Instead, the Board notes that he was able to clearly communicate during each of his three Board hearings.  Furthermore, despite his report of problems remembering the specifics of his in-service injury, he was able to communicate the relevant information and provide a detailed medical history to VA examiners and treatment providers.

Furthermore, in his VA treatment records, the Veteran was note to be oriented to person, time, and place.  There is nothing in the record which suggests that he suffered from hallucinations, delusions, or that he posed a persistent threat to himself or others.  In this regard, the Board notes his report that he has accidentally hit his wife during nightmares; however, he consistently denied any homicidal or suicidal ideations or intent, and there is nothing to indicate that his problems with controlling his anger has ever reached a level where he posed a threat to others.  There is also nothing in the record that suggests that he is unable to perform activities of daily, that he requires personal monitoring for safety, or is incapable of maintaining personal hygiene.  To the contrary, his VA treatment records note that he is able to independently perform activities of daily living, he was consistently noted to have an appropriate appearance, and the July 2010 VA examination noted that he was able to manage his financial affairs.

In addition, total social and/or occupational impairment was not demonstrated as he was able to maintain a relationship with his wife, as well as a relationship with his children.  Furthermore, the record indicates that the Veteran regularly attended church, that he had a group of friends, and that he engaged in activities such as golfing and bowling.  Therefore, a 100 percent disability rating is not warranted for any period pertinent to this appeal.  38 C.F.R. § 4.130.

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan, supra.  While he has not demonstrated all of the symptoms associated with the 70 percent rating criteria since June 18, 2002, the Board acknowledges that not all of the demonstrative symptoms must be shown to warrant a higher rating.

The collective evidence supports a finding that, from June 18, 2002, to November 14, 2013, the Veteran's PTSD has been characterized by symptomatology which results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which is consistent with no more than a 70 percent disability rating.

In assessing the severity of his PTSD, the Board has considered the competent lay assertions regarding the symptoms experienced and observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria need to support a higher rating require medical findings that are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support the assignment of a higher rating at any point pertinent to this appeal other than the 70 percent rating assigned.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that his PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, his psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of his PTSD that are not contemplated by the various level of occupational and social impairment discussed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD, and that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summation, after resolving all reasonable doubt in his favor, the Board finds that a 70 percent rating is warranted for the Veteran's PTSD, effective June 18, 2002.  However, the preponderance of the evidence is against a higher rating under any other provision of VA's rating schedule for his service-connected PTSD at any point prior to November 14, 2013.  In denying any further compensation in excess of 70 percent for his PTSD, the Board finds that the benefit-of-the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.


ORDER

The claim of entitlement to a compensable rating for service-connected malaria is dismissed.

From June 18, 2002, to November 14, 2013, a disability rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

At the outset, the Board finds that a remand is necessary in order to obtain outstanding VA treatment records.  In this regard, VA treatment records dated through October 8, 2013, were considered in the November 2013 supplemental statement of the case.  However, during his January 2015 hearing, the Veteran indicated that he was receiving treatment through VA.

As the Veteran's VA treatment records, if procured, could bear on the outcome of his claims still on appeal, efforts must be made to obtain any outstanding VA treatment records dated after the November 2013 supplemental statement of the case.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  

Moreover, during his January 2015 hearing, the Veteran indicated that a Dr. Yeo had conducted a psychological evaluation one year prior and that evaluation was not associated with the claims file.  As such, the AOJ should take appropriate steps, including contacting the Veteran and obtaining appropriate authorization, to obtain any outstanding private treatment records.

With regard to the claim for a TDIU, as noted in the Introduction, the Board found that the issue was raised by the record.  See January 2015 Hearing Transcript, pg. 2.

To date, the Veteran has not been provided with the VCAA notice requirement for a TDIU claim.  Furthermore, the Board notes that throughout the appeal, the Veteran has indicated that he worked on a part-time basis.  Besides his lay statements describing the nature of his work and his income, as well as the January 2005 statement from his employer, there is no information concerning the Veteran's employment for the entire appeal period, including his income since June 2002.

Therefore, on remand, the AOJ should send the Veteran proper notice, afford him the opportunity to file a formal claim for TDIU detailing the information necessary to support his claim for a TDIU.  The AOJ should also request that the Veteran complete and return a Veterans Application for Increased Benefits Based on Unemployability, VA Form 21-8940, and as well as information regarding his income tax records since June 18, 2002 (the date his claim was received), the number of hours he worked, the type of work performed, and the amount of time lost due to his service-connected disabilities.  The AOJ should then adjudicate this matter in the first instance to avoid any prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran the proper VCAA notice that advises him as to what is needed to substantiate a claim for a TDIU.  Provide the Veteran with, and ask that he complete and return, a Veterans Application for Increased Benefits Based on Unemployability, VA Form 21-8940, and a Request for Employment Information in Connection with Claim for Disability Benefits, VA Form 21-4192 for each of his former and current employers.

He must be advised to provide his employment and financial information, including any information regarding his part-time employment such as his income from June 2002 to the present.

2.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records, paper or electronic, relevant to his claims for service connection dated from November 15, 2013, to the present.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact the Veteran and request authorization to obtain any outstanding private medical records, to specifically include records from Dr. Yeo.  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Thereafter, and after any further development deemed necessary, readjudicate the claim for a disability rating in excess of 70 percent from November 15, 2013, and adjudicate the matter of entitlement to TDIU.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the appeal should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


